IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                 February 19, 2002 Session

            KEVIN SANDERS, ET AL. v. JERRY MANSFIELD, ET AL.

                      Appeal from the Chancery Court for Lincoln County
         No. 10,743     Lee Russell, Sitting by Interchange for Chancellor J. B. Cox



                    No. M2001-01893-COA-R3-CV - Filed June 25, 2002


Plaintiffs appeal an injunction preventing them from interfering with county maintenance of a public
road running through their property. We affirm the trial court in this matter and uphold the
injunction against Plaintiffs.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S. and
ROBERT JONES, SP. J., joined.

Kevin Sanders, Fayetteville, Tennessee, Pro Se.

Robert W. Simms, Fayetteville, Tennessee, for the appellees, Jerry Mansfield and Donny Ray
Hudson.

                                            OPINION

       Plaintiffs/Appellants, Kevin and Patricia Sanders, own property through which Martin
Hollow Road runs. The status of this road was previously adjudicated by this Court in Sanders v.
Lincoln County, No. 01A01-9902-CH-00111, 1999 Tenn. App. LEXIS 610 (Tenn. Ct. App. Sept.
3, 1999), and it was, therein, found to be a public road. As the history of Mr. Sanders long running
dispute with Lincoln County over this road is very well documented in the above referenced case
previously decided by this Court, we will provide only a short summary of the current dispute.

         The Lincoln County road crew was attempting to grade Martin Hollow Road and perform
repairs needed due to pothole formation when Mr. Sanders approached them and requested that they
stop the maintenance. Mr. Sanders had earlier taken it upon himself to perform maintenance on the
road, placing gravel in the potholes, and he did not want any additional maintenance work done on
the road. He was also concerned that the road crew was flinging gravel onto his fence along the road
and piling gravel and dirt along the bottom of the fence.
        The County requested a restraining order preventing Mr. Sanders from further interfering
with the road crew’s work on site. The parties had a hearing on unstipulated facts, and the judge
granted the County’s injunction finding that the county was entitled to maintain the road and that
Mr. Sanders must use legal channels to secure change in maintenance techniques or obtain redress
or an injunction. He was enjoined from physically taking any action to prevent road maintenance.
He and his wife now appeal the chancery court’s grant of the injunction against him.

        The road is a public road. This fact is beyond dispute. There is also no question that the
County has a right to maintain the road. The issue is whether Mr. Sanders has the right to interfere
with maintenance at the site of the road. He cannot. Based on the history of controversy between
Mr. Sanders and Lincoln County over this road and our previous decision establishing the road as
a public road, we find no error in the trial court’s decision to issue the restraining order against the
Sanders. The judgment of the chancery court is affirmed. Costs are assessed to appellants.




                                                        ___________________________________
                                                        WILLIAM B. CAIN, JUDGE




                                                  -2-